DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2020.07.29 has been entered. 

Status of the Claims
Claims 1 and 15 have been amended
Claims 8, 10, and 12 have been canceled
Claims 16 – 20 have been newly introduced

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
The application has been amended as follows: 

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

ELECTRIC MOTOR HAVING A STATOR WITH A RADIALLY OUTSIDE ROTOR WITH THE ROTOR HAVING A FAN MOUNTING PORTION COMPRISING A NONCONTACT REGION AND A CONTRACT REGION CONFIGURED TO CONTACT A MOUNTING SURFACE OF A FAN 

Allowable Subject Matter
Claims 1 – 3, 5 – 7, 9, 11, 13, and 15 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 15 have been amended to recite “and a fan mounting portion located on one side of the stator along an axial direction and mounted to the rotor, the fan mounting portion defining an end face of the electric motor that faces away from the stator in the axial direction […] the noncontact region being positioned between the rotor and the contact region and the noncontact region extending to an outermost portion of the end face in the radial direction,” and “the fan mounting portion having a bearing housing located radially inside the rotor, the bearing housing having an end face that faces away 
The closest known prior art device was taught by US 5,962,938, (“Bobay”), in view of US 2016/0138598, (“Park”), which teaches the general arrangement as recited in claims 1 and 15 in having an electric motor comprising a stator, a rotor having a tubular shape, a fan mounting portion located at one end of the stator and configured to contact the fan, and further having a contact and a noncontact region; however, Bobay alone or in combination with Park fails to explicitly disclose or teach “and a fan mounting portion located on one side of the stator along an axial direction and mounted to the rotor, the fan mounting portion defining an end face of the electric motor that faces away from the stator in the axial direction […] the noncontact region being positioned between the rotor and the contact region and the noncontact region extending to an outermost portion of the end face in the radial direction,” and “the fan mounting portion having a bearing housing located radially inside the rotor, the bearing housing having an end face that faces away from the rotor in the axial direction, the end face forming a contact region configured to contact a mounting surface of a fan, a connecting portion located radially inside the rotor radially outside the bearing housing, the connecting portion connecting the bearing housing to the rotor, and the connecting portion being configured and 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN DOYLE/
Examiner, Art Unit 3746

/PATRICK HAMO/Primary Examiner, Art Unit 3746